Citation Nr: 1828572	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  15-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right knee arthritis.

2.  Entitlement to an increased evaluation in excess of 10 percent for left knee arthritis.  

3.  Entitlement to service connection for left hip arthritis claimed as left hip and pelvis disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

Increased Evaluation for Service-Connected Bilateral Knee Disabilities

The Board finds remand necessary to obtain appropriate VA examination to determine the current severity of the Veteran's service-connected disabilities.  The Board notes the last examination conducted in regard to these claims was done in 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).
Moreover, since the last examination, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29  Vet. App. 26 (2017) concerning the adequacy of VA orthopedic examinations.  

The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so." 

In light of the foregoing, the Board finds that a new VA examination should be provided addressing the Veteran's bilateral knee disability.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection For Left Hip Arthritis

The Veteran underwent VA examination in regards to his left hip arthritis in April 2012 and in a medical opinion issued in August 2012 the Veteran's hip and pelvis disabilities were determined to be less likely than not incurred in or caused by the claimed in service injury.  The examiner reasoned that there is only a one time complaint of injury when falling from a helicopter in 1978.  There is no evidence of any continued or persistent complaints or problems documented in his active duty records at the time of separation or in civilian records over the past 30 years for his hip or pelvic disabilities.  The Board finds this medical opinion inadequate for adjudication purposes, as the examiner failed to take into account the Veteran's lay assertions that he has suffered from pain in his hip and pelvis for 30 years beginning when he fell 20 feet from a helicopter during service, statements of which the Veteran is competent to report.  For these reasons, the Board finds that the August 2012 opinion is inadequate and an addendum opinion is needed which fully considers and addresses the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA or private treatment records and associate them with the electronic claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for VA examination in order to ascertain the current severity of his service-connected bilateral knee disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner should identify all bilateral knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

A report of the examination should be associated with the file.

3.  Obtain a VA opinion with respect to the Veteran's left hip arthritis claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled. 

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e. 50 percent probability or greater) that his left hip arthritis, had its onset during active service or is related to any in-service disease, event, or injury, to include an incident involving a 20-foot fall from an aircraft during service.

The examiner should specifically acknowledge and consider in formulating the opinion the Veteran's reported symptoms and history that his has had pain in his hip and pelvis for 30 years since sustaining a 20 foot fall from a helicopter during service.  If the examiner rejects the Veteran's reports of symptomatology, he must provide a reason for doing so.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




